Case 4:19-cv-03754 Document 1-1 Filed on 09/30/19 in TXSD Page 1 of 2




             EXHIBIT A
      Case 4:19-cv-03754 Document 1-1 Filed on 09/30/19 in TXSD Page 2 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

PATRICIA ROSENDAHL AND                      §
TORBEN ROSENDAHL                            §
                                            §
VS.                                         §       CIVIL ACTION NO._________________
                                            §
UNITED PROPERTY & CASUALTY                  §
INSURANCE COMPANY                           §



                      INDEX OF MATTERS BEING FILED
______________________________________________________________________________

1.     Notice of Removal

2.     Exhibit A – Index of Matters Being Filed

3.     Exhibit B – All executed process in this case, including copies of:
                     Plaintiffs’ Original Petition and Request for Disclosure, Citation for
                     United Property & Casualty Insurance Company, Returned Service of
                     Process on Defendant United Property & Casualty Insurance Company;
                     Defendant United Property & Casualty Insurance Company’s Original
                     Answer to Plaintiff’s Original Petition with Request for Disclosures; and
                     District Clerk’s Docket Sheet.

4.     Exhibit C – Letter to Plaintiffs’ Counsel Regarding Binding Stipulation;

5.     Exhibit D – List of all Counsel of Record;

6.     Exhibit E – Civil Cover Sheet
